United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1535
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                               Nickolas Trent Lamm,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                             Submitted: August 5, 2022
                              Filed: August 15, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Nickolas Lamm appeals the sentence imposed by the district court1 after he
pleaded guilty to a drug offense under a plea agreement containing an appeal waiver.

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence.

      We will enforce the appeal waiver because Lamm’s appeal waiver was made
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Further, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the appeal waiver. Accordingly,
we dismiss this appeal based on the appeal waiver, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-